Case: 13-5036    Document: 16    Page: 1   Filed: 03/29/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

           NORMAN DOUGLAS DIAMOND,
                Plaintiff-Appellant,

                           AND

           ZAIDA GOLENA DEL ROSARIO,
                 Plaintiff-Appellant,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.
                __________________________

                        2013-5036
                __________________________

     Appeal from the United States Court of Federal
 Claims in case no. 12-CV-0358, Judge Charles F. Lettow.
                __________________________

                      ON MOTION
                __________________________

                       ORDER

    The appellants, Norman Douglas Diamond and Zaida
 Golena Del Rosario, submit a motion entitled “Motion for
 Extensions of Time to File Reply Briefs and Other
 Events.”
Case: 13-5036         Document: 16   Page: 2   Filed: 03/29/2013




 NORMAN DIAMOND        v. US                                 2

     The appellants do not specify any specific motion they
 request an extension of time to file a reply to, but instead
 seek an extension in case any future motion is submitted.
 The court deems it the better course to deny this request
 without prejudice to the appellants seeking a future
 extension to file a specific response if needed. The court,
 however, will grant the motion to the extent that the
 appellants shall have 90 days from the date of service of
 the United States’ brief to file their reply brief.

       Accordingly,

       IT IS ORDERED THAT:

     The motion is granted to the extent that the appel-
 lants have 90 days from the date of service of the United
 States’ brief to file their reply brief.

                                       FOR THE COURT


                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk
 s21